       U.S.Case  1:11-cr-20631-PAS
            DEPARTMENT  OF JUSTICE                         Document 38-1 Entered on FLSD
                                                                             REQUEST     Docket
                                                                                       FOR      07/10/2020 Page
                                                                                           ADMINISTRATIVE       1 of 2
                                                                                                            REMEDY
                                                                                                 ..
                                                                                                            ~


       Federal Bureau of Prisons


                            Type or use ball- point pen. If attachJients are •needed, submit four copies. Additional instructions on reverse.

       From:      Lewis, J aumon R                                                          95468-004                              A-4                     Coleman Low
                         LAST NAME, FIRST, MIDDLE INITIAL                                          REG. NO.                            UNIT                           INSTITUTION
        Part A- INMATE REQUEST
        I was sentenced to 180 months, my case is non-violent. I was incarcerated weighing
        190 pounds, today I weigh 340 pounds; suffer from asthma sinc e birth, heart disease,
        I am diabetic, now grossly obese, and have an eye disease. (my obesity, presumably ,
        is being caused by both the heart disease and diabetes, but also may be related to
        untreated untler-performing thyroid and hormonal imbalance). All these medical issues
        place me at a heightened risk of cont r acting COVID-19 in Coleman Low's overcrowded,
        open-bay housing units, where social distancing is impossible. Also, my obesity not
        being treated during -the over 12 years clearly indicates the BOP is delivering sub~
        standard medical care and is both deliberate indifference and cruel and unusual punishment
        (both now worse because of the COVID-19 materially altering operations at Coleman Low).
        So I ask you to please reconsider your decision and grant me compassionate release,
        I do not have much more time to serve, and releasing me is necessary for my health.


                                                                                                                   Thank you.




        Part B- RESPONSE




                        DATE                                                                                                WARDEN OR REGJONALDlRECTOR
       If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received i11 the Regional Office within 20 calendar daJ/{ o    '{ date ifth~         o11se.

       ORIGINAL: RETURN TO INMATE                                                                                              CASE NUMBER : -'-=D'-'°'
                                                                                                                                                  "'---'---'-.!.-=::._-'lt-l-- - - -
-- -   --------------
                                                                                                                               CASE NUMBER: _ _ _ _ _ _ _ _ __
        Part C- RECEIPT
       Return to :
                              LAST NAME , FIRST, MIDDLE INITIAL                                         REG. NO.                           UNIT                        INSTITUTION

       SUBJECT:----------------------------------------------


                        DATE
                                                     @ ______                                         RECIPIBNT'S SIGNATURE (STAFF MEMBER)
                                                                                                                                                                                       BP-229(13)
                                                                                                                                                                                       .4.PAII   10.A-::>
Case 1:11-cr-20631-PAS Document 38-1 Entered on FLSD Docket 07/10/2020 Page 2 of 2

                                I     I

   Response to Administrative Remedy Case Number:          1024121-Fl


  · This is in response to your Request for Administrative Remedy received
    in this office on June 3, 2020. Specifically, you are requesting
    a Compassionate Release based on COVID-19 concerns.

   The Bureau of Prisons is taking extraordinary measures to contain
   the spread of COVID-19 and treat any affected inmates. We recognize
   you have legitimate concerns and fears about the spread of the virus.
   However, your concerns about being potentially exposed to, or
   possibly contracting, COVID-19 does not currently warrant an early
   release from your sentence.

   Therefore, based on the above information, your Request for
   Administrative Remedy is denied.

   If you are dissatisfied with this response, you may appeal by filing
   a BP-10 to the Bureau of Prisons, Southeast Regional Office, ATTN:
   Regional Director, 3800 Camp Creek Parkway, SW, Building 2000,
   Atlanta, GA 30331-6226, within 20 calendar days from the date of
   this resp



                                                    Date    •
